United States Securities and Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21606 (Investment Company Act File Number) Tilson Investment Trust (Exact Name of Registrant as Specified in Charter) Carnegie Hall Tower 152 West 57th Street, 46th Floor New York, N.Y. 10019 (Address of Principal Executive Offices) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and Address of Agent for Service) (212) 386-7160 (Registrant’s Telephone Number) Date of Fiscal Year End:October 31 Date of Reporting Period:October 31, 2012 Item 1. Reports to Stockholders. TABLE OF CONTENTS Tilson Dividend Fund Shareholder Letter 2 Performance Update 5 Disclosure of Fund Expenses 6 Schedule of Investments 7 Tilson Focus Fund Shareholder Letter 10 Performance Update 12 Disclosure of Fund Expenses 13 Schedule of Investments 14 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in NetAssets 19 Financial Highlights Tilson Dividend Fund 20 Tilson FocusFund 21 Notes to Financial Statements 22 Report of Independent RegisteredPublic Accounting Firm 31 AdditionalInformation 32 Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Funds and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward- looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Investment in the Funds is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Funds will be successful in meeting its investment objective. Generally, the Funds will be subject to the following ad- ditional risks: market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risk for non-exchange traded options, and real estate securities risk. More information about these risks and other risks can be found in the Funds’ prospectus. When the Funds sell covered call options, the Funds give up additional appreciation in the stock above the strike price since there is the obligation to sell the stock at the covered call option’s strike price. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. A redemption fee of 2% of the amount redeemed is imposed on redemptions of Fund shares occurring within one year following the issuance of such shares. An investor may obtain performance data current to the most recent month-end by visiting www.tilsonmutualfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.tilsonmutualfunds.com or by calling Share- holder Services at 1-888-4TILSON (1-888-484-5766).The prospectus should be read carefully before investing. Tilson Dividend Fund Shareholder Letter October 31, 2012 [This section is written by Zeke Ashton, manager of the Tilson Dividend Fund.] Dear Tilson Dividend Fund investors: The Tilson Dividend Fund produced a return of 9.86% for the year ending October 31, 2012. Our primary benchmark, the Dow Jones U.S. Select Dividend Total Return Index, experienced a gain of 15.54% for the same period, while the S&P 500® Total Return Index returned 15.21%. For the trailing 5-year period ending October 31, 2012, the Tilson Dividend Fund has produced an annualized return of 6.67% versus the primary benchmark’s return of 1.21% annualized over the same period.The S&P 500® Total Return Index has returned 0.36% annualized for the five years. For the cumulative period since the Fund’s inception on March 16, 2005, the Tilson Dividend Fund has returned an annualized 8.69% return versus a 3.97% annualized return over the same period for its benchmark and a 4.44% return for the S&P 500® Total Return Index. (For the Fund’s most up-to-date performance information, please see our web site at www.tilsonmutualfunds.com.) Performance as of October 31, 2012 Average Annual Total Returns Past 1 Year Past 5 Years Since Inception* Tilson Dividend Fund 9.86% 6.67% 8.69% S&P 500® Total Return Index 15.21% 0.36% 4.44% Dow Jones U.S. Select Dividend Total Return Index 15.54% 1.21% 3.97% Performance shown is for the period ended October 31, 2012.The performance data quoted above represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit www.tilsonmutualfunds.com.A 2% redemption fee is charged upon redemption of the Fund's shares occurring within one year of the issuance of such shares.The performance data quoted above does not reflect the deduction of the redemption fee and if reflected, the redemption fee would reduce the performance quoted. The S&P 500® Total Return Index is the Standard & Poor’s composite index of 500 stocks a widely recognized index of common stock prices. The Dow Jones U.S. Select Dividend Total Return Index is an index of 100 dividend-paying stocks selected according to a methodology developed and administered by Dow Jones & Co. It is not possible to invest in indices (like the S&P 500® Total Return Index and the U.S. Select Dividend Total Return Index) that are unmanaged and do not incur fees and charges. * The Fund’s inception date is March 16, 2005. Total Annual Operating Expenses Net Expense Ratio** Gross Expense Ratio*** Tilson Dividend Fund 2.10% 2.20% ** The net expense ratio reflects a contractual expense limitation that continues through March 31, 2013. Thereafter, the expense limitation may be changed or terminated at any time.Performance would have been lower without this expense limitation. *** Gross expense ratio is from the Funds' prospectus dated February 29, 2012 (as supplemented through April 17, 2012). Thoughts on the Fund’s Recent Performance The Fund’s returns for the fiscal year ending in October were largely a result of our very conservative positioning during the year.We rarely were more than 75% invested at any given time during the year, and therefore carried a relatively large percentage of assets in short-term Money Market funds for most of the year.With interest rates close to zero, this cash represented a drag on our performance versus the stock market indices, which turned in a reasonably good year.However, our strategy is designed for risk-averse investors, and we did not believe that the markets offered us much in the way of safety or value during the year.In retrospect our caution was not rewarded, as the markets never suffered a significant enough sell-off to bring stocks into bargain territory during the year.Nonetheless, we do not regret our choice as it could have easily been otherwise. In our view, holding cash isn’t a problem. It doesn’t make us uncomfortable to have a significant percentage of the Fund’s assets in cash for extended periods of time, as we have for much of the last year.The reason is that we know that sooner or later the market will have an ugly stretch, volatility will kick up, and there will be heavy selling pressure, either in specific sectors of the market or across the market as a whole. At that point, our cash becomes a strategic weapon that we can use to deploy into new ideas that do meet our criteria for both satisfactory returns and reasonable risk. Our experience has been that with a little patience the market will eventually offer us some really good opportunities if we just give it a chance, and we want plenty of cash to take advantage when it does. 2 www.tilsonmutualfunds.com Tilson Dividend Fund Shareholder Letter October 31, 2012 Let us finish this performance review with a candid explanation of why it is that we have held tightly to our cash for most of the year.We believe that the Federal Reserve’s recent explicit policies to drive interest rates to historically low levels for an extended period of time has created significant pressure on investors to find income-producing securities to meet their needs.The low interest rates have encouraged investors to take on risk to find yield, which has driven bond prices higher and yields lower.We believe this has also spilled over into equity markets and explains much of the recent popularity of dividend paying stocks.We are further concerned about the likelihood of rising taxes beginning in 2013 on dividends or capital gains (or both) and the potential negative effect on the prices of securities that are primarily owned for dividend income.In conjunction with an eventual rise in interest rates, which we believe is inevitable, there appear to be significant headwinds for dividend investors. Fortunately, our strategy is not entirely reliant upon dividends as the sole or even primary source of our potential returns.The flexibility to utilize covered calls and to include non-income securities allows us to move assets to areas of the market that are less likely to be affected by the potential risk factors mentioned above. Strategy Review The Fund’s strategy is to apply the value investing approach to select a portfolio of securities that offer both income and long term appreciation potential.The value investing approach in our minds means that we use company valuations to drive our investing decisions, and we buy individual securities only when we believe that they are available at significant discounts to what the underlying company would be worth to a rational, all-cash buyer.Secondly, we look to construct a portfolio that we believe will be resistant to significant and permanent capital losses that cannot be recovered within a reasonable time horizon. As an income-oriented Fund, our first preference is to identify attractive stocks where the dividend pay-out is quite high.Our second priority is to purchase securities that we believe are under-valued and that provide opportunities to sell covered call options against all or some of our position to create current income. Selling covered calls is not a free lunch, however, and the income comes at the cost of forgoing capital appreciation above a certain point.We strive to utilize covered calls on a selective basis, which historically has allowed us to achieve mid-to-high double-digit annualized income potential for our securities.If we are having difficulty in identifying suitable opportunities in these first two categories, we will consider the purchase of non-income producing securities if we believe the future capital gain potential is compelling and if the portfolio is otherwise generating an acceptable aggregate income profile. In practice, this combination approach results in a portfolio structure that we believe offers an attractive mix of income and capital gain return potential.Over time, we believe this “total return” approach will pay off by allowing us to rotate the Fund’s capital into our best investment ideas while still producing meaningful income. Portfolio Update As of October 31, 2012 the Tilson Dividend Fund was approximately 74% invested in equities spread across 30 holdings, offset by notional covered call liabilities equal to approximately 0.8% of the Fund’s assets. Cash and money market funds represented approximately 27% of the Fund’s assets.The top ten investments represented just over 34% of Fund assets. As of October 31, 2012, our top 10 positions were as follows: Position % of Fund Assets 1) Brookfield Asset Management (BAM) 5.2% 2) Aspen Insurance Holdings (AHL) 4.4% 3) Coinstar (CSTR) 3.7% 4) First American Financial (FAF) 3.6% 5) Tetragon Financial Group (TFG.NL) 3.6% 6) Interdigital (IDCC) 3.6% 7) Western Digital Corp. (WDC) 3.5% 8) Activision Blizzard (ATVI) 3.5% 9) Cisco Systems (CSCO) 3.3% 10) Big Lots (BIG) 3.1% TOTAL 37.5% Please refer to the Schedule of Investments section of the Annual Report for a complete listing of the Fund holdings and the amount each represents of the portfolio. Holdings are subject to change without notice. Commentary on Fund Holdings We will highlight two current portfolio holdings in this letter as examples of what kind of ideas we look to purchase for the Fund. Safety Insurance (SAFT) is a high-quality auto insurance company that has specialized in writing business in the state of Massachusetts, where it has compiled a 31-year record of unbroken profitability and excellent historical book value per share growth.Over time, Safety has grown to become the second largest auto insurer in the state, with approximately 11% market share.Over the last decade, the company has managed to increase its book value per share from $16.07 at year end 2002 to $43.22 at year-end 2011, despite paying out over $10 per share in dividends along the way.SAFT management has shown a strong commitment to returning capital to shareholders in the form of dividends, but has also repurchased shares opportunistically at times.At the time of our purchase, SAFT traded at a discount to stated book value and offered a solid dividend yield of approximately 5%. Annual Report|October 31, 2012 3 Tilson Dividend Fund Shareholder Letter October 31, 2012 Whistler Blackcomb (WB.TO) is a Canadian-listed company that owns a majority interest in a mountain resort business in Whistler, British Columbia.Whistler Blackcomb served as the official alpine skiing venue for the 2010 Olympic Games and is a premier skiing destination in North America.While it is necessarily a seasonal business, Whistler attracts a dedicated following amongst ski enthusiasts and represents something of a unique, one-of-a-kind asset.The ski resort industry has very high barriers to entry which are likely to result in essentially no new developments.It has been nearly 30 years since the last three significant ski resorts were developed in North America.The industry is mature and fairly low growth, but also extremely stable.Improvements in resort quality and ski and snowboarding equipment over the last twenty years have also increased the popularity of winter sports in general.From a financial perspective, we were attracted by Whistler Blackcomb’s solid and consistent financial performance, modest leverage and a high cash payout of approximately 8% annually at the time of our purchase. In this yield-starved environment, we believe Whistler Blackcomb stands out as a solid investment opportunity. Final Thoughts We designed and manage the Tilson Dividend Fund strategy with an emphasis on producing satisfactory returns while keeping risk of permanent capital loss as low as we can.This is a strategy that is built for steady compounding over a long period of time. We are proud of the Fund’s long-term track record and wish to thank all of our investors for your continued trust and confidence in the Tilson Dividend Fund. Zeke Ashton Portfolio Manager, Tilson Dividend Fund Investment in the Tilson Dividend Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Investment in the Fundis also subject to investment risks, including, without limitation, market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment-grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risks for non-exchange traded options and real estate securities risk. 4 www.tilsonmutualfunds.com Tilson Dividend Fund Performance Update October 31, 2012 Growth of $10,000 Investment (Unaudited) For the period from March 16, 2005 (Date of Initial Public Investment) to October 31, 2012 Performance Returns for the period ended October 31, 2012 Average Annual Total Returns One Year Five Year Since Inception** Gross Expense Ratio*** Tilson Dividend Fund 9.86% 6.67% 8.69% 2.20% Cumulative Total Investment Returns Since Inception* Final Value of $10,000 Investment Tilson Dividend Fund 88.78% S&P 500® Total Return Index 39.30% Dow Jones U.S. Select Dividend Total Return Index 34.60% This graph assumes an initial $10,000 investment at March 16, 2005 (Date of Initial Public Investment). The Fund charges a redemption fee of 2% of the amount redeemed on redemptions of fund shares occurring within one year following the issuance of such shares. All dividends and distributions are reinvested, if any. This graph depicts the performance of Tilson Dividend Fund (the “Fund”) versus the S&P 500 Total Return Index and the Dow Jones U.S. Select Dividend Total Return Index. It is important to note the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. * The Fund’s inception date – March 16, 2005 (Date of Initial Public Investment). ** The gross expense ratio shown is from the Fund’s prospectus dated February 29, 2012 (as supplemented through April 17, 2012). This number may vary from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.tilsonmutualfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends, if any. Annual Report|October 31, 2012 5 Tilson Dividend Fund Disclosure of Fund Expenses October 31, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees for shares redeemed within one year and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expense Ratio(a) Expense Paid During Period May 1, 2012 to October 31, 2012(b) Tilson Dividend Fund Actual 1.95% Hypothetical (5% return before expenses) 1.95% (a) Annualized, based on the Fund's most recent fiscal half year expenses. (b) Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (184), divided by 366. 6 www.tilsonmutualfunds.com Tilson Dividend Fund Schedule of Investments October 31, 2012 Shares Value COMMON STOCKS - 70.07% Consumer Discretionary - 17.77% Abercrombie & Fitch Co., Class A(a) $ Big Lots, Inc.(a)(b) Body Central Corp.(a)(b) Coinstar, Inc.(a)(b) Iconix Brand Group, Inc.(b) Ruby Tuesday, Inc.(a)(b) Whistler Blackcomb Holdings, Inc. Financials - 20.46% Alleghany Corp.(b) Aspen Insurance Holdings, Ltd. Brookfield Asset Management, Inc., Class A First American Financial Corp. Safety Insurance Group, Inc. Tetragon Financial Group, Ltd. Industrials - 3.55% MFC Industrial, Ltd.(a) Miller Industries, Inc. Sauer-Danfoss, Inc. Information Technology - 19.49% Activision Blizzard, Inc. Cisco Systems, Inc. Dolby Laboratories, Inc., Class A(a)(b) EMC Corp.(b) Telular Corp. Tessera Technologies, Inc. Westell Technologies, Inc., Class A(b) Western Digital Corp. Materials - 1.49% Tronox, Ltd., Class A Telecommunication Services - 7.31% IDT Corp., Class B(a) InterDigital, Inc.(a) Vonage Holdings Corp.(b) Total Common Stocks (Cost $42,178,533) CLOSED-END FUNDS - 3.02% Fifth Street Finance Corp. JZ Capital Partners, Ltd. Total Closed-End Funds (Cost $1,530,655) See Notes to Financial Statements. Annual Report|October 31, 2012 7 Tilson Dividend Fund Schedule of Investments October 31, 2012 Shares Value SHORT TERM INVESTMENTS - 26.32% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010%(c) $ Total Short Term Investments (Cost $16,519,644) Total Value of Investments (Cost $60,228,832) - 99.41% Other Assets in Excess of Liabilities - 0.59% Net Assets - 100.00% $ (a) Portion of security is subject to call options written. (b) Non-income producing investment. (c) Represents 7 day effective yield. Schedule of Written Options Number of Contracts Exercise Price Maturity Date Value WRITTEN CALL OPTIONS Abercrombie & Fitch Co., Class A $ 02/16/2013 $ ) Big Lots, Inc. 01/19/2013 ) Body Central Corp. 04/20/2013 ) Coinstar, Inc. 01/19/2013 ) Dolby Laboratories, Inc., Class A 12/22/2012 ) IDT Corp., Class B 12/22/2012 ) InterDigital, Inc. 12/22/2012 ) InterDigital, Inc. 12/22/2012 ) InterDigital, Inc. 50 01/19/2013 ) InterDigital, Inc. 01/19/2013 ) MFC Industrial, Ltd. 01/19/2013 ) Ruby Tuesday, Inc. 01/19/2013 ) Total Written Call Options (Premiums Received $501,474) $ ) Common Abbreviations: Ltd. - Limited. Summary of Investments % of Net Assets Value Consumer Discretionary % $ Financials Industrials Information Technology Materials Telecommunication Services Closed-End Funds Short Term & Other Assets in Excess of Liabilities Total % $ See Notes to Financial Statements. 8 www.tilsonmutualfunds.com TilsonFocus Fund Shareholder Letter October 31, 2012 [This section is written by Glenn Tongue, the portfolio manager of the Tilson Focus Fund.] Dear Tilson Focus Fund Investors, During the fiscal year ended October 31, 2012, the Tilson Focus Fund returned -4.73%, versus a 14.45% return over the same period for its benchmark, the Dow Jones Wilshire 5000 Composite Total Return Index (full cap). For the cumulative period since the Fund’s inception on March 16, 2005, the Tilson Focus Fund reported an annualized 0.52% return, versus the 5.00% return over the same period for its benchmark. (For the Fund’s most up-to-date performance information, please see our web site at www.tilsonmutualfunds.com.) Performance as of October 31, 2012 Average Annual Total Returns Past 1 Year Past 5 Years Since Inception* Tilson Focus Fund -4.73% -4.89% 0.52% Dow Jones Wilshire 5000 Composite Total Return Index (full cap) 14.45% 0.75% 5.00% Performance shown is for the period ended October 31, 2012.The performance data quoted above represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit www.tilsonmutualfunds.com.A 2% redemption fee is charged upon redemption of the Fund's shares occurring within one year of the issuance of such shares.The performance data quoted above does not reflect the deduction of the redemption fee and if reflected, the redemption fee would reduce the performance quoted. The Down Jones Wilshire 5000 Composite Total Return Index (full cap) is an index of 5,000 stocks selected according to a methodology developed and administered by Wilshire Associates. It is not possible to invest in indices (like the Dow Jones Wilshire 5000 Index) that are unmanaged and do not incur fees and charges. * The Fund’s inception date is March 16, 2005. Total Annual Operating Expenses Net Expense Ratio** Gross Expense Ratio*** Tilson Focus Fund 1.68% 2.41% ** The net expense ratio reflects a contractual expense limitation that continues through March 31, 2013. Thereafter, the expense limitation may be changed or terminated at any time.Performance would have been lower without this expense limitation. *** Gross expense ratio is from the Funds' prospectus dated February 29, 2012 (as supplemented through April 17, 2012). Thoughts on the Fund’s Performance After starting the year strongly, the fund performed relatively poorly in the second half and ended the year on a disappointing note, and we trailed the general markets significantly. The year’s underperformance was driven by a small number of our largest holdings reporting disappointing results.Often, we will hold on to stocks when we believe the market has overreacted.This was not the case with some of our biggest holdings; in these cases, the businesses weakened and we exited. Largest Holdings As of October 31, 2012, our 10 largest holdings, accounting for 58.70% of the Fund’s assets, were: Holding % of Fund Assets 1) Netflix, Inc. 11.4% 2) Apple, Inc. 7.2% 3) Iridium Communications, Inc. 6.8% 4) Primus Telecommunications Group, Inc. 6.7% 5) American International Group, Inc. 5.9% 6) Clearwire Corp. 5.7% 7) dELiA*s, Inc. 5.0% 8) Deckers Outdoor Corp. 3.4% 9)American International Group, Inc., Warrants, Expiring 01/19/2021, Strike Price: $45.00 3.4% 10) MRV Communications, Inc. 3.2% TOTAL 58.7% 10 www.tilsonmutualfunds.com TilsonFocus Fund Shareholder Letter October 31, 2012 Please refer to the Schedule of Investments section of the Semi-Annual Report for a complete listing of the Fund holdings and the amount each represents of the portfolio. Holdings are subject to change without notice. Conclusion To repeat a concept from last year’s letter “We’re in the same boat” - we have a relatively high percentage of our own net worth invested across the funds that we manage, so it goes without saying that our interests are closely aligned with those of our investors. The Tilson Focus Fund invests in a very concentrated fashion, often in unpopular sectors.Consequently, we can both experience volatility and underperformance. It is not unusual for money managers to underperform at times, occasi­onally for extended periods, yet still generate satisfactory long term results.We believe that the current investment environment continues to present attractiveopportunities that in our opinion are significantly undervalued. Thank you for your continued investment and trust. Glenn Tongue Portfolio Manager, Tilson Focus Fund Investment in the Tilson Focus Fund is subject to investment risks, including the possible loss of some or the entire principal amount invested.There can be no assurance that the Fund will be successful in meeting its investment objective.Investment in the Fund is also subject to investment risks, including, without limitation, market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment-grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risks for non-exchange traded options and real estate securities risk. The performance and other information about certain companies described have been compiled from sources believed to be reliable and current, but the accuracy cannot be guaranteed. Annual Report|October 31, 2012 11 TilsonFocus Fund Performance Update October 31, 2012 (Unaudited) Growth of $10,000 Investment (Unaudited) For the period from March 16, 2005 (Date of Initial Public Investment) to October 31, 2012 Performance Returns for the period ended October 31, 2012 Average Annual Total Returns One Year Five Year Since Inception** Gross Expense Ratio*** Tilson Focus Fund -4.73% -4.89% 0.52% 2.41% Cumulative Total Investment Returns Since Inception* Final Value of $10,000 Investment Tilson Focus Fund 4.02% Dow Jones Wilshire 5000 Composite Total Return (Full Cap) Index 45.04% This graph assumes an initial $10,000 investment at March 16, 2005 (Date of Initial Public Investment). The Fund charges a redemption fee of 2% of the amount redeemed on redemptions of fund shares occurring within one year following the issuance of such shares. All dividends and distributions are reinvested, if any. This graph depicts the performance of Tilson Focus Fund (the “Fund”) versus the Dow Jones Wilshire 5000 Composite Total Return (Full Cap) Index. It is important to note the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. * The Fund’s inception date – March 16, 2005 (Date of Initial Public Investment). ** The gross expense ratio shown is from the Fund’s prospectus dated February 29, 2012 (as supplemented through April 17, 2012). This number may vary from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.tilsonmutualfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends, if any. 12 www.tilsonmutualfunds.com TilsonFocus Fund Disclosure of Fund Expenses October 31, 2012 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees for shares redeemed within one year and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Beginning Account Value May 1, 2012 Ending Account Value October 31, 2012 Expense Ratio(a) Expense Paid During Period May 1, 2012to October 31, 2012(b) Tilson Focus Fund Actual 1.35% Hypothetical (5% return before expenses) 1.35% (a) Annualized, based on the Fund's most recent fiscal half year expenses. (b) Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (184), divided by 366. Annual Report|October 31, 2012 13 TilsonFocus Fund Schedule of Investments October 31, 2012 Shares Value COMMON STOCKS - 81.32% Consumer Discretionary - 32.19% Ambassadors International, Inc.(a) 9 $
